This case has been heard and considered, Mr. Justice Knous not participating. Mr. Chief Justice Burke, Mr. *Page 83 
Justice Bouck and Mr. Justice Bakke are in favor of affirmance, whereas Mr. Justice Hilliard, Mr. Justice Young and Mr. Justice Holland are in favor of reversal. As the case therefore stands affirmed by operation of law because of an equally divided court (Code '21, § 439), no good purpose would be served by a statement of the issues or of the reasons for the conclusions of the several members of the court.
Judgment affirmed.